Sparta GP Holding Reo Corp. v Lynch (2020 NY Slip Op 04802)





Sparta GP Holding Reo Corp. v Lynch


2020 NY Slip Op 04802


Decided on August 26, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 26, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
FRANCESCA E. CONNOLLY
VALERIE BRATHWAITE NELSON
PAUL WOOTEN, JJ.


2018-01495
 (Index No. 62708/14)

[*1]Sparta GP Holding Reo Corp., respondent,
vDebi Lynch, appellant, et al., defendants.


Charles Wallshein, Melville, NY, for appellant.
Hogan Lovells US LLP (Reed Smith LLP, New York, NY [Jennifer L. Neuner and Andrew B. Messite], of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Debi Lynch appeals from an order of the Supreme Court, Suffolk County (Robert F. Quinlan, J.), dated December 18, 2017. The order, insofar as appealed from, granted those branches of the plaintiff's motion which were for summary judgment on the complaint insofar as asserted against that defendant and for an order of reference.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal from the order dated December 18, 2017, must be dismissed because the right of direct appeal therefrom terminated with the entry of an order and judgment of foreclosure and sale in the action (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the order and judgment of foreclosure and sale (Sparta GP Holding Reo Corp. v Lynch, __ AD3d __, [Appellate Division Docket No. 2019-05776; decided herewith]; see CPLR 5501[a][1]; Matter of Aho, 39 NY2d at 248; JBBNY, LLC v Dedvukaj, 171 AD3d 898).
MASTRO, J.P., CONNOLLY, BRATHWAITE NELSON and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court